Name: Commission Regulation (EC) No 1249/2004 of 7 July 2004 on certain exceptional market support measures in the egg sector in the Netherlands
 Type: Regulation
 Subject Matter: animal product;  Europe;  trade policy
 Date Published: nan

 8.7.2004 EN Official Journal of the European Union L 237/12 COMMISSION REGULATION (EC) No 1249/2004 of 7 July 2004 on certain exceptional market support measures in the egg sector in the Netherlands THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organisation of the market in eggs (1), and in particular Article 14 thereof, Whereas: (1) Owing to the outbreak of avian influenza in certain production regions in the Netherlands, veterinary and trade restrictions applying to that country were adopted by Commission Decision 2003/153/EC of 3 March 2003 concerning protection measures in relation to strong suspicion of avian influenza in the Netherlands (2). As a result, the transport and marketing of hatching eggs were temporarily banned within the Netherlands. (2) The restrictions on the free movement of hatching eggs resulting from the application of the veterinary measures threaten to disrupt severely the hatching eggs market in the Netherlands. The Dutch authorities took market support measures applicable for the period strictly necessary and restricted to hatching eggs. The measures provided for the hatching eggs for which incubation was no longer possible to be used to produce egg products. (3) These measures had a positive impact on the market for hatching eggs and eggs in general. This justifies their being treated as exceptional market support measures within the meaning of Article 14 of Regulation (EEC) No 2771/75 and the grant of aid to compensate for part of the financial loss resulting from the use of hatching eggs for processing into egg products. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 1. The use for processing of hatching eggs falling within CN code 0407 00 19 between l March and 31 May 2003, as adopted by the Dutch authorities following the application of Decision 2003/153/EC, is hereby deemed to be an exceptional market support measure within the meaning of Article 14 of Regulation (EEC) No 2771/75. 2. Under the measure referred to in paragraph 1, compensation of EUR 0,081 per hatching egg shall be granted for a maximum of 37 040 000 eggs. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 July 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 282, 1.11.1975, p. 49. Regulation as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 59, 4.3.2003, p. 32.